Citation Nr: 1704805	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right upper extremity disorder to include forearm injury residuals and lateral epicondylitis (tennis elbow).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel







INTRODUCTION

The appellant in the instant appeal is the Veteran. He had active service from June 2008 to December 2008. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Cleveland, Ohio Regional Office (RO) which denied service connection for right forearm injury residuals.  In March 2016, the Board re-characterized the issue on appeal as service connection for a right arm disability and remanded the Veteran's appeal for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his December 2016 written brief presentation, the accredited representative advanced that the Veteran was not scheduled for the right upper extremity examination as requested by the Board.  He requested that the Veteran's appeal be again remanded to the AOJ to comply with the Board's direction.

The Board's March 2016 Remand instructions directed, in pertinent part, that the RO should have the "claims file reviewed by the same VA examiner who performed the September 2009 VA examination ... and state whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's right lateral epicondylitis was incurred in service" and "if it is determined that a new physical evaluation is necessary, one should be arranged.  In June 2016, the AOJ determined that a new examination was needed to comply with the Board's Remand instructions.  A written notation in the file record indicates that a scheduled VA shoulder and arm examination was cancelled as "the Veteran failed to RSVP."  There is no indication in the record that (1) the Veteran was scheduled for the requested examination and (2) if he was so scheduled that he was informed in writing of the scheduled examination.  The June 2016,  Supplemental Statement of Case (SSOC) issued to the Veteran, erroneously conveys that "the Veteran failed to report for a VA examination scheduled at the VA Ambulatory Care Center, Columbus, Ohio." 

The United States Court of Appeals for Veterans Claims (Court) has held that the AOJ's compliance with the Board's remand instruction is neither optional nor discretionary Stegall v West, 11 Vet. App. 268 (1998).

Clinical documentation dated after September 2009 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim. See Murphy v. Derwinski, 1Vet App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

 Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right upper extremity disorder after September 2009, to include 
the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record for incorporation in the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R.§ 3.159 (e) (2016).

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after September 2009.


3. Schedule the Veteran for a VA right upper extremity examination in order to determine the nature and etiology of recurrent right upper extremity disorder and its relationship, if any, to active service. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent right upper extremity disorder  had its onset during active service; is related to the Veteran's in-service right upper extremity complaints; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  Readjudicate the Veteran's appeal. If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided with a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




